      Case 4:21-cv-01718 Document 1 Filed on 05/25/21 in TXSD Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

KIRK MACKEY,                                  )
                                              )
                              Plaintiff,      )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       Case No.
PACINI & SACCO, LLC,                          )
                                              )
                              Defendant.      )

                                           COMPLAINT

       COMES NOW, KIRK MACKEY, by and through the undersigned counsel, and files this,

his Complaint against Defendant, PACINI & SACCO, LLC, pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as

follows:

                                           JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, KIRK MACKEY (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.



                                                  1
      Case 4:21-cv-01718 Document 1 Filed on 05/25/21 in TXSD Page 2 of 12




        5.       Plaintiff uses a wheelchair for mobility purposes.

        6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

        7.       Defendant, PACINI & SACCO, LLC (hereinafter “PACINI & SACCO, LLC”), is

a Texas limited liability corporation that transacts business in the State of Texas and within this

judicial district.

        8.       Defendant, PACINI & SACCO, LLC, may be properly served with process for

service via its Registered Agent, to wit:      c/o Kathleen H. Pacini, Registered Agent, 3234 S.

Pemberton Circle Drive, Houston, TX 77025.

                                   FACTUAL ALLEGATIONS

        9.       On or about May 15, 2021, Plaintiff was a customer at “Fiesta” a business located

at 5815 Lockwood Drive, Houston, TX 77026, referenced herein as “Fiesta”.             Attached is a

receipt documenting Plaintiff’s purchase. See Exhibit 1. Attached is a photograph documenting

Plaintiff’s May 13, 2021 visit to the Property. See Exhibit 2.

        10.      Defendant, PACINI & SACCO, LLC, is the owner or co-owner of the real

property and improvements that Fiesta is situated upon and that is the subject of this action,

referenced herein as the “Property.”



                                                  2
      Case 4:21-cv-01718 Document 1 Filed on 05/25/21 in TXSD Page 3 of 12




       11.     Plaintiff lives 13 miles from the Property.

       12.     Plaintiff’s access to the business(es) located 5815 Lockwood Drive, Houston, TX

77026, Harris County Property Appraiser’s identification number 0651290720727 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant, PACINI & SACCO, LLC, is compelled to remove the physical barriers to access and

correct the ADA violations that exist at the Property, including those set forth in this Complaint.

       13.     Defendant, PACINI & SACCO, LLC, as property owner, is responsible for

complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant, PACINI & SACCO, LLC, and the tenants allocating

responsibilities for ADA compliance within the unit the tenant operates, that lease is only

between the property owner and the tenant and does not abrogate the Defendant’s independent

requirement to comply with the ADA for the entire Property it owns, including the interior

portions of the Property which are public accommodations. See 28 CFR § 36.201(b).

       14.     Plaintiff has visited the Property before as a customer and advocate for the

disabled. Plaintiff intends on revisiting the Property within six months after the barriers to

access detailed in this Complaint are removed and the Property is accessible again. The purpose

of the revisit is to be a return customer, to determine if and when the Property is made accessible

and to maintain standing for this lawsuit for Advocacy Purposes.

       15.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting



                                                 3
      Case 4:21-cv-01718 Document 1 Filed on 05/25/21 in TXSD Page 4 of 12




the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          16.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                        COUNT I
                            VIOLATIONS OF THE ADA AND ADAAG

          17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

          18.     Congress found, among other things, that:

          (i)     some 43,000,000 Americans have one or more physical or mental
                  disabilities, and this number is increasing as the population as a whole is
                  growing older;

          (ii)    historically, society has tended to isolate and segregate individuals with
                  disabilities, and, despite some improvements, such forms of discrimination
                  against individuals with disabilities continue to be a serious and pervasive
                  social problem;

          (iii)   discrimination against individuals with disabilities persists in such critical
                  areas as employment, housing public accommodations, education,
                  transportation, communication, recreation, institutionalization, health
                  services, voting, and access to public services;

          (iv)    individuals with disabilities continually encounter various forms of
                  discrimination, including outright intentional exclusion, the discriminatory
                  effects of architectural, transportation, and communication barriers,
                  overprotective rules and policies, failure to make modifications to existing
                  facilities and practices, exclusionary qualification standards and criteria,
                  segregation, and relegation to lesser service, programs, activities, benefits,
                  jobs, or other opportunities; and

          (v)     the continuing existence of unfair and unnecessary discrimination and
                  prejudice denies people with disabilities the opportunity to compete on an
                  equal basis and to pursue those opportunities for which our free society is


                                                    4
      Case 4:21-cv-01718 Document 1 Filed on 05/25/21 in TXSD Page 5 of 12




               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).



                                                5
      Case 4:21-cv-01718 Document 1 Filed on 05/25/21 in TXSD Page 6 of 12




       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       28.     Defendant, PACINI & SACCO, LLC, has discriminated against Plaintiff (and

others with disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       29.     Defendant, PACINI & SACCO, LLC, will continue to discriminate against

Plaintiff and others with disabilities unless and until Defendant, PACINI & SACCO, LLC, is



                                                 6
      Case 4:21-cv-01718 Document 1 Filed on 05/25/21 in TXSD Page 7 of 12




compelled to remove all physical barriers that exist at the Property, including those specifically

set forth herein, and make the Property accessible to and usable by Plaintiff and other persons

with disabilities.

        30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

        (i)     In front of Unit 5817, due to the lack of a nearby ramp, the Property lacks an

                accessible route from accessible parking spaces to the accessible entrance of the

                Property in violation of Section 208.3.1 of the 2010 ADAAG standards. This

                violation would make it difficult for Plaintiff to access the units of the Property.

        (ii)    In front of Unit 5817, there are changes in level at Property exceeding ½ (one-

                half) inch that are not properly accessible ramped in violation of Section 303.4 of

                the 2010 ADAAG standards. Specifically, there is an approximately 3-4 inch

                vertical rise where the access aisle meets the sidewalk. This violation would make

                it dangerous and difficult for Plaintiff to access the units of the Property.

        (iii)   On the northern side of the Property, as that is the area of the Property which is

                closest to the public sidewalk, due to the lack of an accessible ramp, the Property

                lacks an accessible route from the public sidewalk to the accessible entrances in

                violation of Section 206.2.1 of the 2010 ADAAG standards. This violation would

                make it difficult for Plaintiff to access the units of the Property.



                                                   7
Case 4:21-cv-01718 Document 1 Filed on 05/25/21 in TXSD Page 8 of 12




 (iv)     South of the accessible entrance to Fiesta Mart, the accessible parking space is

          missing an identification sign in violation of Section 502.6 of the 2010 ADAAG

          standards. This violation would make it difficult for Plaintiff to locate an

          accessible parking space.

 (v)      There is a policy of placing parking stops in the access aisles at the Property.

          Specifically, there is a parking stop located in the access aisle of the accessible

          parking space south of the accessible entrance to Fiesta Mart which improperly

          encourages parking in the access aisle in violation of Section 502.3.3 of the 2010

          ADAAG standards. This violation would make it difficult for Plaintiff to leave a

          vehicle when parked in this accessible parking space when another vehicle is

          parked in the access aisle.

 (vi)     South of the accessible entrance to Fiesta Mart, the Property has an accessible

          ramp leading from the accessible parking space to the accessible entrances with a

          slope exceeding 1:12 in violation of Section 405.2 of the 2010 ADAAG

          standards. This violation would make it dangerous and difficult for Plaintiff to

          access the units of the Property.

 (vii)    South of the accessible entrance to Fiesta Mart, there is a vertical rise at the base

          of the accessible ramp that is in excess of a ¼ of an inch, in violation of Sections

          303.2 and 405.4 of the 2010 ADAAG standards. This violation would make it

          dangerous and difficult for Plaintiff to access public features of the Property.

 (viii)   Directly in front of the accessible entrance to Fiesta Mart, due to a policy of

          storing and encouraging the placement of shopping carts in the access aisle, the

          access aisle is not clear and has vertical rises in violation of Section 502.4 of the



                                              8
      Case 4:21-cv-01718 Document 1 Filed on 05/25/21 in TXSD Page 9 of 12




               2010 ADAAG Standards. This violation would make it difficult for Plaintiff to

               access the units of the Property.

       (ix)    There are multiple accessible parking spaces that are not adequately marked due

               to the lack of an adequate policy of maintenance and, as a result, it is difficult to

               determine the proper dimensions and boundaries of the space and therefore in

               violation of Section 502.1 of the 2010 ADAAG standards. This violation would

               make it difficult for Plaintiff to locate an accessible parking space.

       (x)     Defendant fails to adhere to a policy, practice and procedure to ensure that all

               facilities are readily accessible to and usable by disabled individuals.

       31.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       32.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       33.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       34.     All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       35.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       36.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, PACINI &



                                                   9
     Case 4:21-cv-01718 Document 1 Filed on 05/25/21 in TXSD Page 10 of 12




SACCO, LLC, has the financial resources to make the necessary modifications. According to

the Property Appraiser, the Appraised value of both parcels comprising the Property is

$1,264,328.00.

       37.       The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

       38.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       39.       Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

PACINI & SACCO, LLC, is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Property, including those alleged herein.

       40.       Plaintiff’s requested relief serves the public interest.

       41.       The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, PACINI & SACCO, LLC.

       42.       Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, PACINI & SACCO, LLC, pursuant to 42 U.S.C. §§ 12188 and 12205.

       43.       Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, PACINI &

SACCO, LLC, to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:



                                                   10
Case 4:21-cv-01718 Document 1 Filed on 05/25/21 in TXSD Page 11 of 12




 (a)   That the Court find Defendant, PACINI & SACCO, LLC, in violation of the ADA

       and ADAAG;

 (b)   That the Court issue a permanent injunction enjoining Defendant, PACINI &

       SACCO, LLC, from continuing their discriminatory practices;

 (c)   That the Court issue an Order requiring Defendant, PACINI & SACCO, LLC, to

       (i) remove the physical barriers to access and (ii) alter the Property to make it

       readily accessible to and useable by individuals with disabilities to the extent

       required by the ADA;

 (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

       and costs; and




                                       11
Case 4:21-cv-01718 Document 1 Filed on 05/25/21 in TXSD Page 12 of 12




 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: May 25, 2021

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        12
